Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Russell Smith appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his Fed.R.Civ.P. 59(e) motion to alter or amend that judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Tyler, No. 8:09-cv-01061-PJM (D. Md. Feb. 15 & May 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.